Citation Nr: 1025999	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  05-27 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD), depression, depressive disorder unspecified, and 
generalized anxiety disorder (GAD) (hereinafter referred to as 
"acquired psychiatric disorder").

2.  Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
October 28, 1955, to October 15, 1958; from June 11, 1963, to 
June 16, 1963; and from November 17, 1990, to April 23, 1991.  
This last period of active duty included service in Southwest 
Asia, specifically Saudi Arabia, from December 11, 1990, to March 
23, 1991.  The Veteran also served on various periods of active 
duty for training (ACTDUTRA) in the United States Army National 
Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In his August 2005 substantive appeal on a VA Form 9, the Veteran 
requested a Travel Board hearing at his local RO.  He withdrew 
his request for such hearing and instead requested a hearing 
before his local decision review officer (DRO) in an April 2006 
statement.  The transcript of his September 2007 DRO hearing has 
been associated with the claims file.

This matter previously was before the Board in August 2008 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently held that a claimant without 
medical expertise cannot be expected to precisely delineate the 
diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. 
App. 1, 4-5 (2009).  As the Veteran files a claim for the 
affliction his mental condition, whatever that condition is, 
causes him, VA must construe the claim to include any and all of 
the Veteran's currently diagnosed psychiatric disabilities.  Id.  
Here, the Veteran filed a claim for entitlement to service 
connection for PTSD.  The medical evidence of record, however, 
indicates that the Veteran has been diagnosed with depression, 
depressive disorder unspecified, and GAD in addition to PTSD.  
Therefore, the Board has recharacterized the first issue on 
appeal as indicated above to include these disorders.

In addition to this first issue, the Veteran perfected an appeal 
regarding the issues of entitlement to service connection for 
sleep apnea and whether new and material evidence had been 
submitted to reopen a claim of entitlement to service connection 
for low back pain, degenerative arthritis.  In August 2008, the 
Board issued a decision denying service connection for sleep 
apnea and reopening and remanding the claim of entitlement to 
service connection for low back pain, degenerative arthritis.  
Service connection was granted and initial disability ratings 
were assigned for degenerative disc disease of the lumbar spine 
and for radiculopathy of the right lower extremity in a January 
2010 RO rating decision.  As such, the issue of entitlement to 
service connection for sleep apnea has been finally decided by 
the Board and the Veteran received a total grant of the benefit 
sought on appeal with respect to the issue of entitlement to 
service connection for low back pain, degenerative arthritis.  
These issues therefore are not before the Board.

Additional pertinent evidence was received in February 2010.  As 
the Veteran's representative has waived its review by the RO in 
the first instance, the Board will consider it here.  See 38 
C.F.R. § 20.1304.

The issue of entitlement to service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a September 2000 decision, the Board denied the Veteran's 
claim of entitlement to service connection for PTSD.  The Veteran 
did not appeal this decision.

2.  The evidence received subsequent to the September 2000 Board 
decision is not duplicative or cumulative of evidence previously 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's September 2000 decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.1100 (2009).

2.  The evidence received since the September 2000 Board decision 
is new and material, and the claim of entitlement to service 
connection for an acquired psychiatric disorder therefore is 
reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to notify and a duty to assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
Board is granting the benefit sought on appeal in this case.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be discussed.

II.  Application to Reopen

The Veteran seeks service connection for an acquired psychiatric 
disorder.  He contends this disorder was incurred during and 
caused by his deployment to Saudi Arabia.

In a September 2000 decision, the Board denied the Veteran's 
claim of entitlement to service connection for PTSD because there 
was no credible supporting evidence of his claimed in-service 
stressors.  The stressors alleged were difficulty sleeping on a 
cot, difficulty getting along with his commander, being given 
inadequate medical care, and fear of diseased mice.

The pertinent evidence of record at the time of the Board's 
September 2000 decision included the Veteran's available service 
treatment records, VA treatment records, letters from Dr. J.D., 
examination reports for the Veteran's February 1994 VA mental 
disorders examination and June 1997 and January 2000 VA PTSD 
examinations, a transcript from the Veteran's February 1997 
Travel Board hearing; and lay statements from J.A.S. and J.D.S.

The Veteran did not appeal the Board's September 2000 decision.  
This decision therefore is final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§§  3.160(d), 20.1100.  However, the Secretary shall reopen and 
readjudicate a final decision that has been disallowed if new and 
material evidence pertaining to the claim is submitted.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New evidence means evidence not previously submitted to agency 
decision makers.  38 C.F.R. § 3.156(a).  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  Id.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Subsequent to the September 2000 Board decision, evidence related 
to the Veteran's acquired psychiatric disorder was associated 
with the claims file.  Included among this evidence were numerous 
statements from the Veteran and his testimony at a Decision 
Review Officer (DRO) hearing in September 2007.  In addition to 
the stressors considered in the Board's decision, the Veteran 
identified several other stressful events or experiences that 
occurred during his deployment.  He asserted that he was exposed 
to smoke and soot from oil fires in nearby Kuwait in February 
1991 and to nerve gas after a munitions depot 60 to 70 miles away 
in Iraq was destroyed in March 1991.  He also asserted that Scud 
missiles fired in his direction wounded C.L.M., a fellow soldier, 
in the leg in approximately January 1991 and destroyed a building 
in Hafr Al-Batin that he passed routinely in approximately 
February 1991, although he was not present when either landed.  
The Veteran indicated that two unnamed helicopter crewmen that 
used to talk to him and others in his tent were killed in a 
crash.  He further indicated that unexploded cluster bombs on a 
battlefield blew up, killing one soldier, possibly a doctor, and 
injured another.  He alleged that he himself was almost blown up 
after passing close to a truck burning with explosives inside.  
The Veteran also alleged that he knew people would be killed once 
the bombing started, that some were killed by friendly fire, and 
that there was nothing he could do about it.  He noted that he 
was a messenger between units, and that he often saw wounded 
people.  In this regard, he particularly noted seeing a boy with 
both legs amputated below the knee sitting at the edge of a bed.  
The Veteran contended that he was in danger and he had to be on 
the alert at all times because of his close proximity to Iraq.  
He also contended that he had to work 12 to 14 hours per day 7 
days per week.  Finally, the Veteran contended that environmental 
conditions, such as sandstorms, scorpions, and heat were 
unbearable.

Also included among the evidence submitted subsequent to the 
Board's September 2000 decision were over 20 lay statements, 
including several from fellow soldiers deployed with the Veteran 
to Saudi Arabia.  Several of these statements reference chemical 
exposure related to the destruction of an Iraqi munitions depot 
in March 1991.  A February 2010 statement from D.R., the 
Veteran's purported commanding officer, also referenced exposure 
to oil pollutants and sandstorms.

The numerous lay statements submitted from the Veteran's fellow 
soldiers as well as the Veteran's numerous statements and 
September 2007 DRO hearing testimony, are new in that none of 
this evidence was considered in the previous adjudication of the 
Veteran's claim.  These statements and testimony also are 
material.   They concern in-service stressors claimed by the 
Veteran, the previously unestablished fact necessary to 
substantiate his claim.  While the statements and testimony 
concerning the 4 alleged stressors addressed by the Board are 
cumulative and redundant of the evidence of record in September 
2000, the statements and testimony concerning his additional 
alleged stressors are not because these stressors are newly 
advanced.  Presuming the statements and testimony concerning 
these additional alleged stressors to be credible, a reasonable 
possibility of substantiating the Veteran's claim has been 
raised.  New and material under the provisions of 38 C.F.R. § 
3.156(a) thus has been received, and the Veteran's claim is 
reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  To this extent, and only to this extent, 
the appeal is granted.


REMAND

The Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder unfortunately must be remanded.  
Although the Board sincerely regrets the additional delay, a 
remand is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is afforded 
every possible consideration.

Treatment Records

VA has a duty to assist the Veteran in the development of his 
claim.  This duty includes making reasonable efforts to help him 
procure pertinent records, whether or not they are in Federal 
custody.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  
Here, the claims file reflects that there may be additional 
relevant treatment records regarding the Veteran's claim which 
have not been obtained.

The Board notes that service personnel records often contain 
information on duty stations, duty assignments, and travel while 
on active duty.  Such information may prove helpful in this case 
since several of the Veteran's claimed in-service stressors 
involve him being in close proximity to various places, such as 
oil fires in Kuwait, Iraqi forces, and an Iraqi munitions depot 
that was destroyed, or him engaging in various duties, such as 
acting as a messenger between units, during his deployment to 
Saudi Arabia.  Although service treatment records pertinent to 
the Veteran's deployment in Saudi Arabia have been associated 
with the claims file, service personnel records regarding this 
deployment have not.  A review of the record does not reveal that 
a request for these records was ever made.  On remand, attempts 
must be made to obtain them.

Treatment records from the VA Medical Center (VAMC) in 
Birmingham, Alabama, dated through March 2004 have been 
associated with the claims file.  These records reflect that the 
Veteran has received ongoing psychiatric treatment.  Indeed, the 
Veteran has submitted a VA psychiatry clinic note dated in April 
2007, which is incomplete.  However, no VA treatment records 
dated after March 2004 with the exception of this note, however, 
are currently before the Board.  In Bell v. Derwinski, 2 Vet. 
App. 611 (1992), the Court held that VA has constructive notice 
of VA generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and the 
Board, even where they are not actually before the adjudicating 
body.  Attempts must be made on remand to obtain the Veteran's 
treatment records from the Birmingham, Alabama, VAMC dated after 
March 2004 for this reason and because they are potentially 
relevant to the Veteran's claim.

Claimed In-Service Stressors

VA's duty to assist also includes making reasonable efforts to 
help the Veteran procure pertinent evidence other than records in 
support of his claim.  Woods v. Derwinski, 1 Vet. App. 190 
(1991).  The claims file reflects that there may be additional 
relevant evidence, specifically evidence that could corroborate 
one or more of the Veteran's claimed in-service stressors, which 
has not been obtained.

Establishing service connection for PTSD requires, among other 
things, credible supporting evidence that a claimed in-service 
stressor occurred.  See 38 C.F.R. §§ 3.304(f), 4.125(a); see also 
Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  The type of 
credible supporting evidence necessary varies depending upon 
whether or not the Veteran engaged in combat with the enemy.  
Where the Veteran did not engage in combat with the enemy, as 
appears to be the case here, his lay testimony alone is not 
sufficient to constitute credible supporting evidence that a 
claimed stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Instead, his lay testimony must be corroborated by 
another source.  See Zarycki, 6 Vet. App. at 98; Cohen v. Brown, 
10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio, 9 Vet. App. at 166.

Repositories of military records and data often are used as a 
source to corroborate a Veteran's lay testimony regarding the 
occurrence of a claimed in-service stressor.  Provided that the 
Veteran has supplied or the record otherwise indicates, at a 
minimum, specifics regarding his claimed in-service stressor, 
such as the location where it occurred, approximate date within a 
2 month period when it occurred, and his unit of assignment at 
that time, the Adjudication Procedure Manual (M21-1MR) mandates 
that VA request that the appropriate repository attempt to 
corroborate it.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section 
D, 14.f.

A review of the Veteran's claims file reveals a January 2010 
memorandum in which the RO formally found that the Veteran had 
not submitted enough information regarding his claimed in-service 
stressors to permit a request to be made to the appropriate 
repository to attempt corroboration.  The Board disagrees.

It is undisputed that the Veteran served in Saudi Arabia with the 
127th Medical Group from December 1990 to March 1991.  Location 
and date specifics have been provided regarding several of his 
claimed in-service stressors.  For example, the Veteran has 
alleged that he was exposed to smoke and soot from oil fires in 
Kuwait, which was near his duty station in Saudi Arabia, in 
February 1991.  He also has alleged that he was exposed to nerve 
gas after a munitions depot in Iraq, 60 to 70 miles away from his 
duty station in Saudi Arabia, was destroyed in March 1991.  With 
respect to Scud missiles, the Veteran contends that C.L.M., a 
fellow soldier, was wounded in the leg in approximately January 
1991 and that a building in Hafr Al-Batin, Saudi Arabia, that he 
passed routinely was destroyed in approximately February 1991.

Given the specificity of the information supplied by the Veteran 
regarding these claimed in-service stressors, a remand is 
necessary so that the a request can be sent to the appropriate 
repository requesting that it attempt corroboration.  A remand 
also is necessary so that the RO can consider whether the 
evidence of record and any additional evidence submitted by the 
Veteran on remand regarding his other claimed in-service 
stressors is specific enough to allow for such a request to be 
made to the appropriate repository for attempted corroboration.

Medical Examination and Opinion

Once VA undertakes the effort to provide an examination with 
respect to a claim of entitlement to service connection, whether 
or not statutorily obligated to do so, the duty to assist 
requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  An examination is adequate when it contains 
clear conclusions with supporting data and a reasoned medical 
explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  In contrast, an examination is inadequate and must be 
returned when it does not contain sufficient detail to decide a 
claim on appeal.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 
38 C.F.R. § 4.2.

Service treatment records for the Veteran's period of active duty 
from November 17, 1990, to April 23, 1991, do not reveal that he 
complained of, received treatment for, or was diagnosed with any 
psychiatric problems or disorders.  However, letters dated in 
November 1993, February 1994, and February 2004 from Dr. J.D., 
the Veteran's private physician, reflect that the Veteran had 
nervousness ever since his return from deployment to Saudi Arabia 
in April 1991.

Subsequent to his active service, the Veteran was diagnosed with 
several psychiatric disorders by the VA Medical Center (VAMC) in 
Birmingham, Alabama.  Treatment records from this facility dated 
as early as November 1993 contain a diagnosis of PTSD.  Treatment 
records dated as early as July 2003 contain a diagnosis of 
depression.  Depressive disorder unspecified is listed among the 
Veteran's health issues beginning with treatment records dated 
from August 2002 to March 2004.

The Veteran underwent several VA examinations with respect to his 
claim.  The first was a mental disorders examination in February 
1994.  The examiner who conducted this examination received 
information from the Veteran regarding his claimed in-service 
stressors of difficulty sleeping on a cot, difficulty getting 
along with his commander, and being given inadequate medical 
care.  After also receiving information regarding his current 
symptomatology and observing him during the examination, the 
examiner diagnosed the Veteran with PTSD, mild.

The second examination the Veteran was afforded was a VA PTSD 
examination in June 1997.  The examiner who conducted this 
examination noted the November 1993 letter from Dr. J.D. 
regarding the Veteran's nervousness.  He then received 
information from the Veteran regarding his claimed in-service 
stressor of fear of diseased mice.  Finally, the examiner 
obtained from the Veteran details regarding his current 
symptomatology and observed him during the examination.  Based on 
this information and observation, the examiner diagnosed the 
Veteran with PTSD.

In January 2000, the Veteran underwent another VA PTSD 
examination.  The examiner who conducted this examination 
reviewed the Veteran's claims file and received information from 
the Veteran regarding his claimed in-service stressors of 
difficulty sleeping on a cot and fear of diseased mice.  After 
also receiving information regarding his current symptomatology 
and observing him during the examination, the examiner diagnosed 
the Veteran with PTSD, chronic, mild.  The examiner then opined 
that discomfort while sleeping on a cot was not a legitimate 
stressor but that fear of diseased mice was legitimate.  Further, 
the examiner noted his belief that an etiological nexus exists 
between this stressor and the Veteran's PTSD.

The last examination afforded to the Veteran was a VA PTSD 
examination in June 2004.  The examiner reviewed the Veteran's 
claims file, received information from the Veteran regarding his 
claimed in-service stressor of witnessing many wounded people 
while acting as a messenger between units and his current 
psychiatric symptomatology, and observed the Veteran during the 
examination.  Based upon this information and examination, the 
examiner diagnosed him with PTSD, chronic.

GAD is noted among the Veteran's active health problems in an 
April 2007 treatment record from the VAMC in Birmingham, Alabama.

A letter from Dr. J.D. was received by VA in January 2005.  Dr. 
J.D. opined that the Veteran "is as likely as not to have 
suffered while on active duty from" PTSD.

The Board finds that the February 1994, June 1997, January 2000, 
and June 2004 VA examinations are inadequate for two reasons.  
First, none of the examinations evaluated the Veteran's acquired 
psychiatric disorder as a whole.  None of the examiners 
conducting these examinations, with the exception of the June 
1997 examination, mentioned the symptom of nervousness exhibited 
by the Veteran since April 1991.  Even the examiner who conducted 
the June 1997 examination did not discuss the implications of 
such nervousness, if any, on the PTSD diagnosis rendered.  
Mention and discussion of the Veteran's various diagnoses also is 
not contained in any of the examinations.  GAD was diagnosed 
after each examination had been completed.  As such, no examiner 
had an opportunity to consider it.  Depressive disorder 
unspecified and depression were diagnosed after completion of the 
first three examinations.  Thus, only the examiner who conducted 
the June 2004 examination was in a position to consider them.  
Yet he did not do so.

Second, none of the examinations contained a valid and complete 
opinion regarding whether a relationship exists between the 
Veteran's acquired psychiatric disorder and his service.  The 
examiners who conducted the February 1994, June 1997, and June 
2004 examinations rendered no such etiology opinion at all.  The 
examiner who conducted the June 2000 examination rendered a 
positive etiology opinion, but inappropriately based his opinion 
on the Veteran's uncorroborated claimed in-service stressor of 
fear of mice.  The examiner also did not contemplate whether the 
Veteran's acquired psychiatric disorder is related to the 
nervousness noted in him since 1991.

The Board cannot adequately adjudicate the Veteran's claim 
without medical evaluation of the Veteran's acquired psychiatric 
disorder as a whole and a valid and complete opinion regarding 
whether a relationship exists between this disorder and his 
service.  Accordingly, a remand is necessary so that the Veteran 
can be afforded another VA examination and a medical opinion can 
be obtained to cure these inadequacies.

The missing service personnel records and VA treatment records, 
along with any other pertinent records identified by the Veteran 
during the course of this remand, shall be made available to and 
reviewed by the examiner who conducts the Veteran's new VA 
examination and renders a new medical opinion.  With respect to 
any medical opinion rendered regarding the PTSD portion of the 
Veteran's acquired psychiatric disorder, consideration should be 
given only to in-service stressors that have been corroborated, 
if any.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file the Veteran's service 
personnel records.  All attempts to obtain 
the records must be documented in the 
claims file.  If no such records exist, 
the claims file should be documented 
accordingly.

2.  Attempt to obtain and associate with 
the claims file the Veteran's treatment 
records from the VAMC in Birmingham, 
Alabama, dated after March 2004.  All 
attempts to obtain these records must be 
documented in the claims file.  If no such 
records exist, the claims file shall be 
documented accordingly.

3.  Request that a repository of military 
records and data, such as the Joint 
Services Records Research Center (JSRRC), 
National Personnel Records Center (NPRC), 
or other appropriate agency, attempt to 
corroborate the following in-service 
stressors claimed by the Veteran:  (1) 
exposure to smoke and soot from oil fires 
in Kuwait, (2) exposure to nerve gas after 
a munitions depot in Iraq was destroyed in 
March 1991, (3) a Scud missile wounding 
soldier C.L.M. in the leg in approximately 
January 1991, and (4) a Scud missile 
destroying a building in Hafr Al-Batin, 
Saudi Arabia, in approximately February 
1991.  All communication with such 
repositories must be documented in the 
claims file.  After receipt of a response, 
a specific determination must be made as 
to whether these claimed in-service 
stressors occurred.

4.  Comply with all appropriate provisions 
of M21-1MR in considering whether the 
Veteran's claimed in-service stressors not 
listed in the preceding paragraph are 
specific enough to warrant a request to an 
appropriate repository of military records 
and data for attempted corroboration.  If 
it is determined that such a request 
should be made with respect to one or more 
of these claimed in-service stressors, all 
communication with the repository must be 
documented in the claims file.  A specific 
determination as to whether these claimed 
in-service stressors occurred must be made 
after receipt of a response.  For any of 
these in-service stressors that are 
determined not to be specific enough to 
warrant such a request, a formal finding 
setting forth the basis of this 
determination shall be placed in the 
claims file.

5.  Review the Veteran's claims file and 
undertake any additional development 
indicated.  This may include obtaining and 
associating with the claims file, after 
securing any necessary proper 
authorization, additional pertinent 
records identified by the Veteran during 
the course of this remand.

6.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset, and 
etiology of any psychiatric disorder, to 
include PTSD, depression, depressive 
disorder unspecified, and GAD found to be 
present.  The claims file, including 
service personnel records and updated VA 
treatment records, shall be made available 
to and reviewed by the examiner.  The 
examiner shall note such review, and 
identify and discuss important medical and 
lay evidence gleaned therefrom, in an 
examination report.  The examiner then 
shall describe and discuss the evidence of 
all relevant symptomatology.  All 
indicated diagnostic studies and 
evaluations deemed necessary shall be 
performed, and all findings shall be 
reported in detail.  Any and each 
psychiatric disorder diagnosed shall be 
consistent with the DSM-IV.  The examiner 
shall discuss and explain how each such 
diagnosis was obtained in light of the 
Veteran's psychiatric history.  The 
examiner also shall opine as to whether it 
is at least as likely as not (a 50 percent 
or greater probability) that each disorder 
diagnosed is related to service, 
particularly to the Veteran's corroborated 
in-service stressors (uncorroborated in-
service stressors shall not be considered) 
and to the nervousness he has displayed 
since his return from deployment to Saudi 
Arabia in April 1991.  The rationale for 
all opinions expressed shall be provided 
in the examination report.

7.  Then, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


